FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedJanuary 12, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On December 2011 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows. Company Name: BRF - Brasil Foods S.A. Management and Related Person (X) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 1 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On December 2011 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council (X) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 101,432 0.01 0.01 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Concórdia Sell 12/02/2011 100 36.32 3,632.00 Share Common Concórdia Sell 12/02/2011 100 36.40 3,640.00 Share Common Concórdia Sell 12/05/2011 100 36.50 3,650.00 Share Common Concórdia Sell 12/06/2011 200 37.00 7,400.00 Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 100,932 0,01 0,01 2 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On December 2011 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers (X) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 27.59 27.59 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Pactual Sell 12/01/2011 292,300 36.19 10,578,337.00 Share Common Votorantim Sell 12/02/2011 374,800 36.29 13,601,492.00 Share Common Safra Buy 12/07/2011 18,900 37.54 709,456.00 Share Common Bradesco Buy 12/08/2011 19,200 36.91 708,755.00 Share Common Liquidez Buy 12/12/2011 19,000 36.96 702,210.00 Share Common Bradesco Sell 12/15/2011 273,600 36.52 9,991,872.00 Share Common Bradesco Sell 12/16/2011 50,000 36.61 1,830,500.00 Share Common Bradesco Sell 12/19/2011 80,100 36.07 2,889,207.00 Share Common Bradesco Sell 12/20/2011 72,200 36.18 2,612,196.00 Share Common Bradesco Sell 12/21/2011 59,100 36.00 2,127,600.00 Share Common Itaú Buy 12/21/2011 33,500 35.41 1,186,175.00 Share Common Pactual Buy 12/21/2011 30,000 35.96 1,078,800.00 Share Common Concórdia Buy 12/22/2011 395,700 36.13 14,296,641.00 Share Common Bradesco Sell 12/22/2011 225,100 36.15 8,137,365.00 Share Common Pactual Buy 12/23/2011 875,000 36.55 31,981,250.00 Share Common Bradesco Sell 12/23/2011 444,900 36.56 16,265,544.00 Share Common Bradesco Sell 12/27/2011 87,600 36.64 3,209,664.00 Share Common Bradesco Sell 12/28/2011 81,200 36.35 2,951,620.00 Share Common Gradual Buy 12/28/2011 20,000 36.41 1,186,175.00 Closing Balance Security/ Derivative Characteristic of ,Security Number % interest Same kind Total Share Common 240,061,726 27.52 27.52 3 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On December 2011 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( X) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 12, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
